Citation Nr: 0200553	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  97-33 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling for 
the period from October 19, 1995, to October 20, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had two periods of active service, from September 
1968 to May 1970, and from October 1972 to August 1974.  The 
veteran received a less than honorable discharge from his 
second period of service.  The issue on appeal arose from the 
veteran's first period of service.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 rating decision in 
which the RO granted service connection for PTSD and assigned 
a 30 percent disability rating, effective from October 19, 
1995, the day following his initial claim.  The veteran 
appealed for a higher initial rating.  In November 1998, the 
veteran appeared for a hearing before the undersigned Member 
of the Board at the RO.  The case was remanded in May 1999 
for further evidentiary development.  The RO subsequently 
granted an increased 50 percent rating, effective from 
October 20, 1999, the date of a VA psychiatric examination.  
The case was returned to the Board for further appellate 
consideration.  At that time, as a result of the assignment 
of a 50 percent "staged" rating for the veteran's PTSD, 
effective October 20, 1999, the Board expanded consideration 
to include whether a current rating in excess of 50 percent 
was warranted, as well as whether an initial evaluation in 
excess of 30 percent was warranted from October 19, 1995, the 
effective date of the grant of service connection for PTSD, 
through October 20, 1999, the effective date of the 50 
percent evaluation.  In addition, the issues were 
recharacterized consistent with the holding of the United 
States Court of Appeals for Veterans Claims (Court) Fenderson 
v. West, 12 Vet. App. 119 (1999)(appeals from original awards 
are not construed as claims for increased ratings).

In a September 2000 decision, both issues were remanded by 
the Board for additional evidentiary development and to 
comply with the earlier Board remand. See Stegall v. West, 11 
Vet. App. 268 (1998).  By rating decision of April 2001, the 
RO assigned a 100 percent schedular rating for PTSD, 
effective October 20, 1999.  The case has now been returned 
to the Board for further appellate consideration.  Based on 
the April 2001 rating action, the only remaining issue on 
appeal is entitlement to a higher initial evaluation for 
PTSD, in excess of 30 percent, is warranted for the period 
from October 19, 1995, through October 20, 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the issues of a higher initial evaluation 
for PTSD has been obtained by the originating agency.

2.  Since October 19, 1995, the veteran's service-connected 
PTSD has been manifested by complaints of auditory and visual 
hallucinations; intrusive memories, flashbacks, and 
nightmares; impaired family relationships; emotional 
estrangement, social isolation, and intense anger and panic; 
traumatic memories, recurrent intrusive thoughts and images, 
hyper-vigilance and hyper-arousal, exaggerated startle 
response; and findings of unemployability.


CONCLUSION OF LAW

The criteria for the assignment of an initial 100 percent 
schedular rating for PTSD, effective October 19, 1995, have 
been satisfied.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, 4.132, 
Diagnostic Code 9411 (1994 and 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) was 
enacted.  Codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 
2001).  There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  These new laws amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and are, generally, applicable to 
claims pending at the time of its enactment, including the 
present claims before the Board.  Accordingly, the Board must 
assess whether the development of the veteran's claims and 
appeal has been sufficient to meet the enhanced obligations 
embodied in the VCAA and the new regulations.  As will be 
explained below, the Board finds that all obligations under 
the VCAA and the new regulations have been fulfilled.

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

Pursuant to the holding of the United States Court of Appeals 
for Veterans Claims (Court) in Karnas v. Derwinski, 
1 Vet.App. 308 (1991), where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  As the 
veteran filed his claim of entitlement to service connection 
for PTSD in October 1995, both the old and revised criteria 
are to be considered in evaluating the claim for a higher 
initial rating.

On and before November 6, 1996, the rating schedule directed 
that a 50 percent disability evaluation was warranted for 
PTSD when there was considerable impairment in the veteran's 
ability to establish or maintain effective or favorable 
relationships with people and that his reliability, 
flexibility, and efficiency levels be so reduced by reason of 
his psychoneurotic symptoms as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1995).  A 70 percent evaluation required that the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  Id.  A 100 percent evaluation 
required that the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, the veteran's symptoms are 
totally incapacitating psychoneurotic, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).

On November 7, 1996, the Secretary of VA amended those 
portions of the Schedule for evaluating mental disorders.  
Under the revised rating schedule, a 50 percent disability 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material or forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).  A 70 percent disability 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.  A 100 percent evaluation 
requires total occupational and social impairment due to 
symptoms such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

In Johnson v. Brown, 7 Vet. App. 95 (1994), the Court held 
that any one of the criteria in 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996) is a separate and independent basis for an 
award of a total disability rating.  As such, the Board finds 
that evaluating the veteran's condition under the old 
criteria is more favorable and that the clinical evidence 
supports the assignment of a 100 percent evaluation.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM-IV), a GAF score of 31-40 is 
described as involving some impairment in reality testing or 
communication (e.g., speech is illogical at times, obscure or 
irrelevant) or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, is unable to 
work).  A GAF score of 41-50 is defined by DSM-IV as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51-60 is 
described as moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Although the GAF score does not neatly fit into the rating 
criteria, the Board is under an obligation to review all the 
evidence of record.  The fact that evidence is not neat does 
not absolve the Board of this duty. The Court, in Carpenter 
v. Brown, 8 Vet. App. 240 (1995), recognized the importance 
of the GAF score and the interpretations of the score.

On VA psychiatric examinations in June 1996 and March 1997, 
the veteran complained of problems sleeping, nightmares and 
flashbacks.  He reported that he avoided crowds and stayed to 
himself.  He described being easily angered and drinking 
excessively to stay calm.  On examination, the veteran's 
affect was anxious and blunted.  He was alert and oriented to 
time, place and person.  He was noted to have moderately 
severe PTSD with a GAF of 60.

VA outpatient treatment records reveal that the veteran has 
been followed for treatment of PTSD since July 1995.  In 
October 1996, the veteran was having difficulty with anger 
outbursts, nightmares and flashbacks.  In November 1998, the 
veteran was noted to have chronic, severe PTSD and a GAF 
score of 40, indicative of major impairment in several areas 
including work and family relationships.

At his November 1998 hearing before the undersigned Member of 
the Board at the RO, the veteran testified that he had been 
receiving disability benefits from the Social Security 
Administration since 1994 due, in part, to his PTSD.  He 
related that he had difficulties working because he had 
problems getting along with his boss and his co-workers.  He 
last worked in 1990.  He also indicated that he had missed 
work frequently because of his PTSD.  He said that he did not 
socialize with family members or friends.  The veteran's wife 
testified the veteran is easily irritated and patrolled their 
home with a gun before she took his gun away and hid it.  

On VA psychiatric examination in October 1999, the veteran 
reported a sporadic job history from 1978 to 1990 when he 
stopped working.  He indicated that he was unable to stand 
noises or being in crowds and suffered from flashbacks and 
nightmares, depression and sleeping problems.  On 
examination, the veteran had a blunted affect; he was anxious 
and guarded but his speech was relevant and coherent.  He 
reported hearing voices and having visions of his experiences 
in Vietnam.  His GAF score was reported to be 50.

In conjunction with his claim for disability benefits from 
the Social Security Administration, the veteran was seen for 
a psychiatric examination in February 1996 and a 
psychological evaluation in November 1996.  Appellate review 
of both of these reports of examination reflects that the 
veteran's PTSD was serious at both examinations.  At the 
February 1996 psychiatric examination, the veteran was 
observed to have a flat affect and "really looked like a 
zombie."  He moved slowly and his speech and reaction times 
were extremely slow.  The veteran was dressed in what 
appeared to be neat and clean clothing, but was noted to have 
a terrible smell and dirty nails.  It was indicated that the 
veteran had withdrawn from all activities, including 
socializing and church activities.  The examiner concluded 
that the veteran had an extremely severe type of PTSD with 
delayed onset.  The examiner further stated that he could not 
see how the veteran could possibly obtain or maintain any 
employment.  The examiner indicated that this conclusion was 
based solely on psychological factors, although the veteran 
also had a number of physical problems.

On the November 1996 psychological evaluation, the veteran 
sometimes appeared confused and exhibited mild hand tremors 
and rapid, avoidant eye movements while discussing his combat 
experiences.  He described insomnia; the veteran admitted 
suicidal ideation, but denied intent.  He admitted to 
homicidal ideation towards people in his community and VA 
"who done me wrong."  He described racing thoughts, 
irritability and paranoia, as well as nightmares and 
flashbacks.  The diagnostic impression was PTSD and a GAF 
score of 45 was provided, indicative of serious symptoms.

Following a complete review of the claims folder and the 
clinical evidence pertaining to the veteran's psychiatric 
condition during the pertinent time period, the Board can 
find no essential difference in the evidence reviewed in 
October 1999 as compared to that which was of record in 
October 1995, the effective date for the grant of service 
connection for PTSD.  As such, the Board has determined that 
the veteran's service connected PTSD meets the criteria for a 
100 percent schedular evaluation since October 19, 1995, the 
effective date of the grant of service connection.

Of critical note are the findings of the licensed 
psychologist in February 1996, made in conjunction with the 
veteran's application for disability benefits from the Social 
Security Administration.  These clinical findings, along with 
the outpatient treatment records and the findings used to 
assign a 100 percent schedular rating as of the VA 
examination in October 1999, in aggregate, demonstrate that 
the veteran is, and has been, unemployable due to his 
service-connected PTSD since at least October 19, 1995.

In light of the evidence in the claims folder establishing 
that the severity of the veteran's PTSD has precluded 
employment since at least October 1995, it is the Board's 
opinion that the evidence supports the veteran's claim that 
he was demonstrably unable to obtain or maintain employment 
during the time period in question from October 1995 to 
October 1999.  An initial 100 percent evaluation for PTSD is 
warranted.  Johnson v. Brown, 7 Vet. App. 95, 99 (1994).  
Inasmuch as an initial 100 percent schedular rating is 
warranted under the old rating criteria resulting in a 
complete grant of the benefit sought, no further 
consideration of the veteran's PTSD claim under the new 
rating criteria is warranted.


ORDER

An initial 100 percent schedular rating for PTSD is granted 
for the period from October 19, 1995, to October 20, 1999.


		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals

 

